                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA



PEERLESS INSURANCE COMPANY,                      )
                                                 )
              Plaintiff,                         )
                                                 )
                                                       Civil Action No. 3:19-cv-00486-
              v.                                 )
                                                       RJC-DSC
                                                 )
MARK FARBMAN and MARK                            )
FARBMAN PA                                       )
                                                 )
           Defendants.                           )
PEERLESS INSURANCE COMPANY,                      )
                                                 )
              Plaintiff,                         )
                                                 )
              v.                                 )     Civil Action No. 5:19-cv-00126-
                                                 )     KDB-DSC (Lead Case)
LAW OFFICES OF JASON E. TAYLOR PC,               )
and JASON E. TAYLOR,                             )
                                                 )
              Defendants.                        )


               ORDER GRANTING STAY OF FURTHER PROCEEDINGS

       THIS MATTER comes before the Court on the parties’ Joint Motion to Stay further

Proceedings. (Doc. No. 16). For good cause shown, this Motion will be GRANTED, and further

proceedings in these consolidated cases will be stayed until resolution of an appeal currently

pending in the United States Court of Appeals for the Fourth Circuit, Hartford Casualty

Insurance Co. v. Davis & Gelshenen, LLP, No. 19-1578.

       ITS IS THEREFORE ORDERED that further proceedings in these consolidated cases are

stayed until resolution of an appeal currently pending in the United States Court of Appeals for

the Fourth Circuit, Hartford Casualty Insurance Co. v. Davis & Gelshenen, LLP, No. 19-1578.
The parties are ordered to submit a Joint Status Report twenty-one (21) days following the

expiration of the stay.




                                Signed: February 12, 2020
